Case 20-40042-JMM          Doc 33    Filed 03/16/20 Entered 03/16/20 16:53:25             Desc Main
                                    Document      Page 1 of 3



Ryan E. Farnsworth
ISB No. 8885
Avery Law
770 South Woodruff Avenue
Idaho Falls, ID 83401
Telephone: (208) 524-2015
Facsimile: (208) 524-2051

Attorneys for Debtor




                             UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF IDAHO

In Re:                                         )       Case No. 20-40042-JMM
                                               )
Paula Ziegler                                  )
                                               )       CHAPTER 7
                                               )
                        Debtors.               )
                                               )

                 DEBTORS RESPONSE TO TRUSTEE’S MOTION TO DISMISS

         Comes now Debtor, Paula Ziegler, by and through Avery Law and responds to Trustee’s

Motion for Turnover as follows:

         Debtor believes that allowed claims in this case will total far less than $10,000. Trustee has

control of nearly $100,000 of Debtor's funds already. Therefore it would be wasteful to liquidate

additional assets at a cost of at least 20% of value (when factoring costs of sale and buyer's

premiums reducing overall sale price).

         Debtor can provide proof of adequate protection in the form of full coverage insurance for

the Mercedes vehicle.

         Wherefore, Debtor respectfully requests that Trustee’s Motion for Turnover be denied, or

that Trustee be ordered to retain property without selling it unless and until additional claims are
Case 20-40042-JMM   Doc 33    Filed 03/16/20 Entered 03/16/20 16:53:25   Desc Main
                             Document      Page 2 of 3



filed.



           DATED this 16th day of March, 2020



                                      /s/Ryan E Farnsworth
                                      Ryan E. Farnsworth
                                      Attorney for Debtor
Case 20-40042-JMM        Doc 33     Filed 03/16/20 Entered 03/16/20 16:53:25            Desc Main
                                   Document      Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I do hereby certify that on this 16th of March, 2020, I electronically filed the foregoing

with the Clerk of the Bankruptcy Court using the CM/ECF system which sent a Notice of

Electronic Filing to the following persons:

       R. Sam Hopkins @ ECF email

       Thomas Smith @ ECF email

       U S Trustee @ ustp.region18.bs.ecf@usdoj.gov

       And, I hereby certify that I served a true and correct copy of the foregoing document upon

the following person(s) by mailing with the necessary postage affixed thereto:

Paula Ziegler
1966 N Tatonka Lane
Inkom, ID 83245


                                              /s/ Tina Jensen
                                              Tina Jensen
                                              Case Administrator
